Exhibit ALCON, INC. BOARD OF DIRECTORS ORGANIZATIONAL REGULATIONS February 2009 ALCON, INC. BOARD OF DIRECTORS ORGANIZATIONAL REGULATIONS Table of Contents ARTICLE I Authority 3 ARTICLE II Executive Bodies of the Company 3 ARTICLE III The Board 4 ARTICLE IV Chairman and the Vice-Chairman 8 ARTICLE V Board Committees 9 ARTICLE VI Executive Officers of the Company and the Group 15 ARTICLE VII Chief Executive Officer 16 ARTICLE VIII Conflict of Interest 16 ARTICLE IX Interests in Shares and Options 19 ARTICLE X General Provisions 20 ARTICLE XI Final Provisions 20 ARTICLE I Authority Section 1.Authority.
